PER CURIAM.
Appellant, who is confined in the State prison at Jackson, Michigan, by virtue of an order committing him as a criminal sexual psychopathic person, in accordance with the provisions of Act 165 of the Public Acts of Michigan 1939, Comp.Laws Supp.1940, § 6991-1 et seq., Stat.Ann., Cum. Supp. § 2&.967(1)- et seq., sought to be released from confinement by petition for a writ of habeas corpus, which was denied by the District- Court, and thereafter, his appeal in forma pauperis was duly allowed.
Appellant, in the proceedings under the statute, was not charged with a crime; he was not tried for violation of the criminal laws; and he is not being held as a criminal. He attacks the constitutionality of the Michigan statute, by virtue of which he is confined. The Act is not open to any of the constitutional objections raised by appellant. In re Kemmerer, 309 Mich. 313, 15 N.W.2d 652; People v. Chapman, 301 Mich. 584, 4 N.W,.2d 18. See also, State of Minnesota v. Probate Court, 309 U.S. 270, 60 S.Ct. 523, 84 L.Ed. 744, 126 A.L.R. 530. With regard to his other complaints on appeal, he has not exhausted his remedies in the State courts.
The judgment of the District Court is affirmed.